Citation Nr: 1244066	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-03 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. However, in a rating decision dated in August 2012, the RO established service connection for hiatal hernia, evaluated as 10 percent disabling, and granted service connection to gastroesophageal reflux disease (GERD), evaluated as 10 percent disabling. By the same rating action, and pursuant to 38 C.F.R. § 4.114, the RO recharacterized the Veteran's gastrointestinal disabilities as a single service-connected disability of peptic ulcer disease, with hiatal hernia and GERD, and assigned a combined disability rating of 10 percent, effective from May 19, 2011. See 38 C.F.R. § 4.114 (mandating that in schedular ratings for certain digestive disorders, including peptic ulcer disease and marginal ulcer, "[a] single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation." 

Inasmuch as the service-connected peptic ulcer disease is rated as noncompensable and the Veteran has expressed disagreement with the rating, the claim for a higher rating, as reflected on the title page, remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran provided testimony at an October 2010 hearing before the undersigned Veterans Law Judge in Washington, D.C. A transcript of the hearing is associated with the claims file.

In December 2010, the Board remanded the Veteran's claim for further development to include a new VA examination to evaluate the severity of the Veteran's service-connected peptic ulcer disease. All development directed by the Board has been accomplished. Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The service-connected peptic ulcer disease is not shown to be productive of a mild disability with recurring symptoms once or twice yearly. No active ulcers are demonstrated.


CONCLUSION OF LAW

The criteria for a compensable rating for the service-connected peptic ulcer disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7305 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is entitled to a compensable disability rating for the service-connected peptic ulcer disease. The Board finds that there is no active ulcer, and the appeal will be denied

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A December 2005 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating, as well as informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the VCAA notice letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

The VA treatment records dated from 2007 to 2012 are associated with the claims folder. The Veteran underwent several VA examinations to obtain medical evidence as to the current severity of the service-connected peptic ulcer disease.   

In December 2010, the Board remanded this matter for the RO/AMC to provide the Veteran an examination as to the nature and severity of the peptic ulcer disease, noting that a VA examination had not been provided since April 2009. The RO/AMC has complied with these remand instructions and afforded the Veteran with a VA examination in January 2011. Stegall v. West, 11 Vet. App. 268, 271 (1998).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The January 2011 VA examination report provides a detailed description of the Veteran's service-connected disabilities. The examination report is adequate for rating of the Veteran's disability under the applicable rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2012). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements a disability presents. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

The RO evaluated the Veteran's service-connected peptic ulcer disease under 38 C.F.R. § Diagnostic Code (DC) 7305. Under DC 7305, a 10 percent rating is assigned for a mild duodenal ulcer with recurring symptoms once or twice yearly. A 20 percent rating is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. A 40 percent rating is warranted for a moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 60 percent rating is assigned for a severe duodenal ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent heamatemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

An April 2006 VA examination report reflects an upper gastrointestinal study was performed during the examination. The examiner found no pathology to render a diagnosis of peptic ulcer disease.

The April 2009 VA examination report reflects the Veteran denied complaints of abdominal pain, nausea, vomiting, or weight disturbance. The examiner concluded the Veteran had a history of peptic ulcer disease with asymptomatic subjective factors. No ulcer was identified. The examiner stated the peptic ulcer disease was diagnosed as hiatal hernia with gastroesophageal reflux disease and that any current disorder was asymptomatic with a history of peptic ulcer disease. 

At his personal hearing in October 2010, the Veteran testified that he experienced constipation and diarrhea, weight fluctuation, and blood in his stool.

The January 2011 VA examination report reflects that the Veteran had intermittent epigastric discomfort every three months. The Veteran indicated his symptoms increased with stress. Upon physical examination, the abdomen was normal to palpation and there was no organomegaly. At such time, the medical evidence failed to show a continued diagnosis of peptic ulcer disease. The examiner also noted there was no pathology to render a diagnosis of hiatal hernia. The examination report reflected a separate diagnosis of gastroesophageal reflux disease. 

The Veteran had an esophagogastroduodenoscopy by VA in June 2011. Two benign polyps were found in the stomach. Otherwise, the entire esophagus, duodenum, and stomach appeared to be normal. 

There is no basis for assignment of a compensable rating for peptic ulcer disease. The criteria for a compensable rating would require presence of a mild duodenal ulcer with recurring symptoms once or twice yearly. Such impairment was not documented in the VA treatment records. The Veteran was afforded several VA examinations throughout the appeal period and no pathology to support a diagnosis of peptic ulcer disease was found. 

Although the Veteran is competent to describe symptoms of epigastric distress, which he can sense, peptic ulcer disease is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis is therefore medical in nature. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The January 2011 VA examiner attributed the Veteran's epigastric symptoms to gastroesophageal reflux disease. To that end, the objective medical evidence demonstrates that the Veteran had no clinical recurrence of an ulcer. Thus, a compensable rating for the Veteran's peptic ulcer disease is not warranted. 

Accordingly, the preponderance of the evidence is against a compensable rating for peptic ulcer disease. 

Extraschedular

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected peptic ulcer disease.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that disability picture has such factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The record reflects that the Veteran has not required frequent hospitalizations for his service-connected disability. The competent medical evidence of record shows that current pathology does not support a diagnosis for peptic ulcer disease. The Veteran's disability level and symptomatology are directly contemplated by the rating criteria for a noncompensable rating for peptic ulcer disease. Accordingly, referral for extraschedular consideration is not warranted. Thun, 22 Vet. App. at 115.


ORDER

A compensable rating for the service-connected peptic ulcer disease is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


